
	
		I
		112th CONGRESS
		1st Session
		H. R. 2949
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Donnelly of
			 Indiana (for himself, Mr.
			 Boren, Mr. Altmire,
			 Mr. Baca, Mr. Barrow, Mr.
			 Cardoza, Mr. Matheson,
			 Mr. McIntyre,
			 Mr. Michaud,
			 Mr. Ross of Arkansas,
			 Mr. Schiff,
			 Mr. David Scott of Georgia, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Act with respect to goals for
		  procurement contracts awarded to small business concerns, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Opportunity Expansion Act of
			 2011.
		2.Goals for
			 procurement contracts awarded to small business concernsSection 15(g)(1) of the Small Business Act
			 (15 U.S.C. 644(g)(1)) is amended—
			(1)by striking
			 than 23 percent and inserting than 24
			 percent;
			(2)by striking
			 than 3 percent each place it appears and inserting than 4
			 percent; and
			(3)by striking
			 than 5 percent each place it appears and inserting than 6
			 percent.
			
